Title: To George Washington from John Jay, 12 December 1778
From: Jay, John
To: Washington, George


  
    Sir
    Philadelphia 12th December 1778
  
Among the various Duties incident to the Appointment with which Congress has been pleased to honor me, that of corresponding with those public Characters whom I most esteem, will be particularly agreable.
This Consideration, added to those of a public Nature, will constantly press my Attention to every Thing which may respect your Excellency; and permit me to assure you of my Endeavour, to render the Ease and Honor of your Station and Department equal to the high Obligations america owes You.
By order of Congress I transmit to your Excellency the enclosed Resolution of the 10th Instant. I have the Honor to be with the greatest Respect & Esteem your Excellencys most obedt & h’ble Servt

  J.J.

